PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Gallagher, et al.						:
Application No.  16/298,870				:	ON PETITION
Filed:  March 11, 2019					:
Attorney Docket No.  KPC-17-04US			


This is responsive to the “37 CFR 1,181 Petition to Withdraw Holding of Abandonment” and the petition under 37 CFR 1.137(a), filed on March 28, 2021. 

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is also DISMISSED.

Any request for reconsideration of the decision on the petition under 37 CFR 1.181, or a petition under 37 CFR 1.137(a) must be submitted within two months from the mail date of this decision.  Extensions of time are not available under 37 CFR 1.136(a) for the renewed petition under 37 CFR 1.181.  Extensions of time are available under 37 CFR 1.136(a) for the renewed petition under 37 CFR 1.137(a). This is not a final agency action within the meaning of 5 U.S.C. 704.

The application became abandoned on March 2, 2021, after a proper declaration under 37 CFR 1.63 for all joint inventors was not filed by the payment of the issue fee.  A Notice of Abandonment was mailed on March 12, 2021, stating that the application was abandoned because applicant failure to timely file an executed declaration under 37 CFR 1.63 for all of the joint inventors.  Specifically, the notice indicated that a properly executed oath or declaration under 37 CFR 1.63 for inventor “Billy Jack Gallgher” was not timely filed.

DECISION ON PETITION UNDER 37 CFR 1.181

By the instant petition, applicants request withdrawal of the holding of abandonment arguing that a proper declaration under 37 CFR 1.63 for the joint inventors was filed prior to the payment of the issue fee.  Applicant states, specifically, that:

Applicant believes that an error has occurred in the United States Patent and Trademark Office causing this patent application to become abandoned. Applicant petitions pursuant to 37 C.F.R. § 1.81 that the purportedly missing oath or declaration was timely filed in the present application by the undersigned practitioner and attorney of record for the Applicant. Therefore, Applicant respectfully petitions the Commissioner to withdraw the Notice of Abandonment (Exhibit A herein), dated March 12, 2021, of the present patent application for the following reasons:

1.    On March 1, 2021, Applicant filed three Declarations for the present application via EFS-Web (Exhibit B herein). Exhibit B is an identical copy of the filed Declarations. A 

2.    An Electronic Acknowledgement Receipt (Exhibit C herein) was issued by the USPTO on March 1, 2021, indicating that the Declarations (referenced in item 1 above) had been

received by the USPTO on the same date. The documents noted in the electronic receipt are:

•    Document No. 1 - Oath or Declaration filed, KPC_17_04US_BillyG_Declaration.pdf

•    Document No. 2 - Oath or Declaration filed, KPC_17_04US_BobbyG_Declaration.pdf

•    Document No. 3.1 - Oath or Declaration filed, KPC_17_04US_SteveA_Declaration.pdf. Thus, all three inventor Declarations were filed for the present application and received by the USPTO on March 1, 2021.

3.    On March 1, 2021, Applicant also filed form PTOL-85B PART B - ISSUE FEE TRANSMITTAL for the present application, with payment noted via EFS-Web (Exhibit D herein). The Electronic Acknowledgement Receipt (Exhibit C), referenced in item 2 above, also indicates that this form had been received by the USPTO on the same date.

4.    A receipt (Exhibit E herein) was issued by the USPTO, noting the March 1, 2021 effective date for the issue fee payment for the present application.

Petition, filed March 28, 2021, pgs.1-2

Applicant’s argument has been considered but is not persuasive.  It is noted that 37 CFR 1.41(b) provides:

(b) The inventorship of a nonprovisional application under 35 U.S.C. 111(a) is the inventor or joint inventors set forth in the application data sheet in accordance with § 1.76 filed before or concurrently with the inventor's oath or declaration. If an application data sheet is not filed before or concurrently with the inventor's oath or declaration, the inventorship is the inventor or joint inventors set forth in the inventor's oath or declaration, except as provided for in §§ 1.53(d)(4) and 1.63(d). Once an application data sheet or the inventor's oath or declaration is filed in a nonprovisional application, any correction of inventorship must be pursuant to § 1.48. If neither an application data sheet nor the inventor's oath or declaration is filed during the pendency of a nonprovisional application, the inventorship is the inventor or joint inventors set forth in the application papers filed pursuant to § 1.53(b), unless the applicant files a paper, including the processing fee set forth in § 1.17(i), supplying the name or names of the inventor or joint inventors.

A review of the application file record reveals that an ADS was filed on March 11, 2019, with the original disclosure of the application.  The inventorship of the application was set pursuant to the ADS filed on March 11, 2019; “Inventor 3”, as set forth on the ADS is “Billy Jack Gallgher.”  Pursuant to 37 CFR 1.41(b), the inventorship of the application is set by the ADS filed on March 11, 2019, notwithstanding conflicting data that may be present on the declaration under 37 CFR 1.63.  Absent the filing and granting of a request under 37 CFR 1.48, prior to the payment of the issue fee, a declaration under 37 CFR 1.63 executed by “Billy Jack Gallgher” was required to be filed prior to the payment of the issue fee.

The record does not reveal that applicant filed an executed declaration for inventor “Billy Jack Gallgher” prior to the payment of the issue fee.  It is also noted that a request under 37 CFR 1.48 to correct the name 


DECISION ON PETITION UNDER 37 CFR 1.137(a)

The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(b).  37 CFR 1.137(a) provides:
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 
		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114. 

The instant petition does not satisfy the requirements of items (b)(1) above.

As to item (b)(1), a grantable petition under 37 CFR 1.137(a) requires petitioner to file a proper reply, which in this case, is either a declaration under 37 CFR 1.63 executed by “Billy Jack Gallgher” or a request under 37 CFR 1.48(a) and (f) to correct the name of the inventor including payment of the required fee under 37 CFR 1.17(i)1. A corrected ADS is of record, however the fee under 37 CFR 1.17(i) is not of record and no authorization to charge a deposit account is of record in the application. The petition under 37 CFR 1.137(a) is dismissed, accordingly.
The renewed petition under 37 CFR 1.137(a) is not required to be accompanied by a petition fee under 37 CFR 117(m). It must be accompanied by payment of the fee under 37 CFR 1.17(i) required for the request under 37 CFR 1.48.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





















    
        
            
        
            
        
            
    

    
        137 CFR 1.48 (a) Nonprovisional application: Any request to correct or change the inventorship once the inventorship has been established under § 1.41 must include: 
        (1) An application data sheet in accordance with § 1.76 that identifies each inventor by his or her legal name; and 
        (2) The processing fee set forth in § 1.17(i).
        …
        37 CFR 1.48(f) Correcting or updating the name of an inventor: Any request to correct or update the name of the inventor or a joint inventor, or the order of the names of joint inventors, in a nonprovisional application must include: 
        (1) An application data sheet in accordance with § 1.76 that identifies each inventor by his or her legal name in the desired order; and 
        (2) The processing fee set forth in § 1.17(i).